Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
2.         Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
         Regarding claims 1, 3, 6, 8, 10 and 15, the term “generally” before the dimensions or the orientation is confusing as it is not clear whether those dimensions and orientation are approximation or are exact. For example, “a height generally from about 1/16” to about 3/8”” is confusing as it is not clear whether the scope of the claim only includes the height in the range of about 1/16” to about 3/18” or it also includes a height outside the specified range. In addition, it appears that the claim indicating the height of the base plate is in most cases (generally) is from about 1/16” to about 3/8.” In this case, the height of the base plate could be different than the specified range in some other cases. In another example, “a generally circular orientation” also not clear as the claim includes a complete circular orientation or other orientations that are not completely circular. Furthermore, it is not clear to what degree the mounting holes should extend to be considered of having “a generally circular orientation.” 

Claim Rejections - 35 USC § 103
     3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for   
       all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.       Claims 1-2, 4-6, 8-9 and 11-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Small (4,608,761) in view of Dritenbas (5,293,801). Regarding claim 1, Small teaches a table saw jig f for aligning or capable of aligning a work piece on a table saw surface 15, the table saw jig comprising: a base plate 4, wherein said base plate comprises: a first pair of opposing edges (18, 20) and a second pair of opposing edges (14, 16); a height generally from about 1/16" to about 3/8", a length generally from about 6" to about 18" (the length is defined from the edge 14 to the edge 20 is 15 inches; the length  includes the length of edge 18 which is 8 includes and the radius of edge 16 which is 7 inches; col. 4, lines 65-8 and col. 5, lines 1-2), and a width generally from about 6" to about 18” (defined as the length of edge 14 which is 13 inches); a plurality of plate fastening holes 26 extending along a length of at least said first pair of opposing edges (18, 20) for selectively positioning said base plate to a slide rail 10; a plurality of guiderail mounting holes 56 extending around said base plate 4 for mounting a guiderail 12 to said base plate, wherein said guiderail 12 includes a horizontal fence; a first fastener 50 extending through at least one selectable horizontal fence hole of said guiderail 12; a second fastener 56 extending through at least another selectable horizontal fence hole 58 of said guiderail 12; wherein said first fastener and said second fastener securable to said base plate 4, and further wherein said guiderail includes a pivot pin (as an screw) for selective rotational orientation of said guiderail 12 relative to said base plate 4 to selectively align the work piece on the table saw surface. See Figs. 1-4 in Small.  
             Small does not explicitly teach that the base plate has a height generally from about 1/16" to about 3/8. Although, it appears that the height of the base plate 4 is approximately 1/5 of the width of the guide bar 10 which has a width of 1.25 inches (col. 5, lines 5-6 and Fig. 2). In this case, the height of the base plate appears to be 0.25 inches. However, it would have been an obvious matter of design choice to form the base plate with the height as set forth above, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
             Small does not explicitly teach a rip fence extending orthogonally to said horizontal fence. However, Dritenbas teaches a guiderail 20 including a horizontal fence 38 pivotally connected to a base 22 and having a horizontal fence hole to receive a fastener 60; and a rip fence 40 extending orthogonally to the horizontal fence 20. See Figs. 1-4 in Dritenbas. It would have been obvious to a person of ordinary skill in the art to provide Small’s table saw jig with the rip fence, as taught by Dritenbas, in order to support and stop different size workpieces at desired angles. 
             Regarding claim 2, Small teaches everything noted above including that the horizontal fence is co-planar with said base plate 4.  
             Regarding claim 4, Small, in view of Dirtenbas, teaches everything noted above including that the table saw surface includes a circular saw (104 in Fig. 1 of Small; and 16 in Fig. 2 of Dirtenbas).
             Regarding claim 5, Small teaches everything noted above including that the base plate 4 (at least partially) is rectilinear. It should be noted that the claim does not call for all the edges of the base plate to be straight. 
             Regarding claim 6, Small teaches everything noted above including that the plurality of guiderail mounting holes extend in a generally circular orientation. The holes are around a semicircle which considered to have a generally circular orientation. 
            Regarding claims 8 and 12, Small, in view of Dirtenbas, teaches everything in claims 1 and 5-6.
             Regarding claim 9, Small teaches everything noted above including that the horizontal fence is co-planar with said base plate 4.  
             Regarding claim 11, Small, in view of Dirtenbas, teaches everything noted above including that the table saw surface includes a circular saw (104 in Fig. 1 of Small; and 16 in Fig. 2 of Dirtenbas).

5.       Claims 3, 7, 10, 13, and 15-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Small in view of Dritenbas and in further view of Berkeley et al. (5,000,237), hereinafter Berkeley. Regarding claims 3, 10 and 15, Small, in view of Dirtenbas, teaches everything noted above except that the pivot pin further comprises a compression spring therearound, and further wherein said compression spring including a length generally from about 0.50" to about 1.00", an outer diameter generally from about 0.20" to about 0.50", and an inner diameter generally from about 0.25" to about 0.30".  However, Berkeley teaches a pivot pin 38 including a compression spring 56 therearound, and the compression spring having a length, outer diameter and an inner diameter. See Figs. 1-3 in Berkeley. It should be noted that Berkeley does not explicitly teach the specific length, outer diameter and inner diameter of the spring. However, it would have been an obvious matter of design choice to form the spring with the specific length, outer diameter and inner diameter as set forth above, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to a person of ordinary skill in the art to replace the pivoting mechanism of Small’s apparatus, as modified above, with the pivoting mechanism, as taught by Berkeley, in order to facilitated pivoting movement of the parts.
             Regarding claims 7, 13, and 19, Small, as modified by Berkeley, teaches everything noted above including a nut 48 for securing said pivot pin 36 for fastening said guiderail to said base plate.  See Fig. 2 in Berkeley. Small, as modified by Berkeley, does not explicitly teach that the nut is a nylock nut. However, Official Notice is taken that the sue of a nylock nut with a pivot pin of a pivoting mechanism is old and well known in the art.
             Regarding claim 16, Small teaches everything noted above including that the horizontal fence is co-planar with said base plate 4.  
             Regarding claim 17, Small, in view of Dirtenbas, teaches everything noted above including that the table saw surface includes a circular saw (104 in Fig. 1 of Small; and 16 in Fig. 2 of Dirtenbas).
             Regarding claim 18, Small teaches everything noted in claim 1.
             Regarding claim 20, Small teaches everything noted above including that base plate 4 is planar. 

 To the degree that it could be argued Small does not teach that the plurality of guiderail mounting holes extend in a generally circular orientation the rejection below is applied. 

6.       Claims 6, 8, 9, 11 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Small in view of Novak (3,901,498). 
Regarding claim 6, it could be argued that Small does not explicitly teach that the plurality of guiderail mounting holes extend in a generally circular orientation. However, Novak teaches a plurality of guiderails mounting holes 49 which extend in a circular orientation. See Fig. 1 in Novak. It would have been obvious to a person pf ordinary skill in the art to provide the guiderail mounting holes of the base plate of Small’s apparatus, as modified above, with a generally circular orientation, as taught by Novak, in order to move the fence to different positions around a circular orientation.
            Regarding claims 8 and 12, Small, in view of Dirtenbas, teaches everything in claims 1 and 5-6.
             Regarding claim 9, Small teaches everything noted above including that the horizontal fence is co-planar with said base plate 4.  
             Regarding claim 11, Small, in view of Dirtenbas, teaches everything noted above including that the table saw surface includes a circular saw (104 in Fig. 1 of Small; and 16 in Fig. 2 of Dirtenbas).

7.       Claims 10, 13, and 15-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Small in view of Dritenbas and Novak and in further view of Berkeley. Regarding claims 10 and 15, Small, in view of Dirtenbas and Novak, teaches everything noted above except that the pivot pin further comprises a compression spring therearound, and further wherein said compression spring including a length generally from about 0.50" to about 1.00", an outer diameter generally from about 0.20" to about 0.50", and an inner diameter generally from about 0.25" to about 0.30".  However, Berkeley teaches a pivot pin 38 including a compression spring 56 therearound, and the compression spring having a length, outer diameter and an inner diameter. See Figs. 1-3 in Berkeley. It should be noted that Berkeley does not explicitly teach the specific length, outer diameter and inner diameter of the spring. However, it would have been an obvious matter of design choice to form the spring with the specific length, outer diameter and inner diameter as set forth above, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to a person of ordinary skill in the art to replace the pivoting mechanism of Small’s apparatus, as modified above, with the pivoting mechanism, as taught by Berkeley, in order to facilitated pivoting movement of the parts.
             Regarding claims 13 and 19, Small, as modified by Berkeley, teaches everything noted above including a nut 48 for securing said pivot pin 36 for fastening said guiderail to said base plate.  See Fig. 2 in Berkeley. Small, as modified by Berkeley, does not explicitly teach that the nut is a nylock nut. However, Official Notice is taken that the sue of a nylock nut with a pivot pin of a pivoting mechanism is old and well known in the art.
             Regarding claim 16, Small teaches everything noted above including that the horizontal fence is co-planar with said base plate 4.  
             Regarding claim 17, Small, in view of Dirtenbas, teaches everything noted above including that the table saw surface includes a circular saw (104 in Fig. 1 of Small; and 16 in Fig. 2 of Dirtenbas).
             Regarding claim 18, Small teaches everything noted in claim 1.
             Regarding claim 20, Small teaches everything noted above including that base plate 4 is planar. 

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 

Lilholt (9,718,207), Shiotani et al. (5,293,802), Olvera (4,693,156), and Barsotti (4,441,394) teach a table saw jig.
Sears (2001/0034951 A1) teaches a pivot pin, a spring and a nylock nut 65 (Fig. 7).  
Carroli (W0 2014/066927 A10 teaches a pivot pin 122, a spring 126 and a nylock nut 125 (Fig. 22).

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 13, 2022